Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 9-10, 12,15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 7, 10, 15, 16 and 19, the phrase " similarity " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similarity"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claims 2 and 12 the phrase “AND SA/OR SA should define at list one in the claim.
In claims 9 and 18 the phrase “AND CA/OR CA should define at list one in the claim.
Applicant may overcome the rejection by amending the claims or give explanation how the claims need to read in light the specification.



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process) — the abstract idea comprising processing data to generate other data.
Claims 1, 11 and 20 recite recites a method, system and non-transitory machine readable medium i.e. a process, respectively, which is a statutory category of invention. The claim recites predicative maintenance and analysis the device data based on determine root cause fault data of the device is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. ‘analysis’ limitation falls under the category of a mental process in that a person could compare the received event data of the device to the prior root cause fault data to predicate the maintenance is needed or not. Thus, the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because as claims 1 and 11 there is no additional element, and as claim 20, the additional elements, i.e. Processor (merely applying the exception with a generic computer — see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g). The claim is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, machine readable data of claim 20) (merely applying the exception with a generic computer — see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea and are not considered significantly more, see MPEP 2106.05(d) II. 
In addition, the limitation of receiving data, updating failure data and outputting amounts to no more than insignificant pre-activity of receiving,  updating  and outputting data. Further, the thoses steps simply appends well-understood and conventional activity (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details of the received data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 2 and 12, merely elaborates on the generated abstract data. Thus, this claim recites an abstract idea. 
Claims 3-4 and 13-14 merely elaborates on the generated abstract data. Thus, this claim recites an abstract idea. 
Claims 5, 7, 15 and 16 merely elaborates on the abstract input data and broadly the algorithm. Thus, this claim recites an abstract idea.
Claim 6 merely elaborates on the abstract of the network data. Thus, this claim recites an abstract idea.
Claims 8-9 and 17-18 merely elaborates on the abstract cost analysis that is broadly an algorithm. Thus, this claim recites an abstract idea.
Claims 10 and 19 merely elaborates on the abstract of the crating index . Thus, this claim recites an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1 	Claim(s) 1-4, 8, 11-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deers et al. (US 2011/0047418) in view of Shah et al. (US 2013/0197968).
Regarding claims 1, 11 and 20, Deers discloses a building automation system (a smart building manager 106), the method performed by a data processing system (processing circuit 152) of the building automation system and comprising: 
receiving device event data corresponding to a physical device (building subsystem 128) of the building automation system ([0027] - [0033], the building subsystem integration layer 118 may be configured to translate communications (e.g., sensor data, input signals, output signals, etc.) across a plurality of multi-vendor/multi-protocol systems. For example, the building subsystem integration layer 118 may be configured to integrate data from subsystems 128); 
producing updated failure data by the predictive maintenance engine, based on the survival analysis (Fig. 4 and 5, [0007]-0008], [0055], Automated fault diagnostics module 414 may further be configured to compute residuals (differences between measured and expected values) for analysis to determine the fault source. The automated diagnostics module 414 to identify and diagnose unstable control issues. The FDD layer 114 may also or alternatively be configured for rule-based detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment), and
 providing the updated failure data to the inference engine, wherein the inference engine thereafter uses the updated failure data in a subsequent root cause analysis ([0005], [0103]-[0108], Fig. 4 -7, threshold adjustment module adjusting the rule condition, step 708 and using the adjusting rule to detect a fault, step 710); and 
outputting the survival analysis ([0057], [0058], displaying key performance indicators (KPI) or other information to users of a GUI using FDD layer 114 information or analyses).
Deers fails to disclose executing an inference engine to determine root cause fault data corresponding to the device event data; and executing a predictive maintenance engine to produce a survival analysis for the physical device based on the root cause fault data.
Shah discloses executing an inference engine to determine root cause fault data corresponding to the device event data ([0014]-[0016],  a control unit assembly 105 for self-determining a root cause of a fault condition or error associated with one or more environmental control zones devices; and executing a predictive maintenance engine to produce a survival analysis for the physical device based on the root cause fault data [0016]-[0017], [0020], [0057],  the controller 130 analyzes the information on the current sensed conditions received from controllers 165, 170, 175 in the respective systems 150, 155, 160 using locally sensed information from systems and received root cause for the fault condition.
Deers and shah are analogous art. They relate to building automation fault detection system. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a method and system for self-determining a root cause in an HVAC system of Shah for a system of rules for detecting faults in the building management system of Deers in order to eliminate at least one root cause that is unrelated to the fault condition in response to the receiving of the information. 
Regarding claims 2 and 12, Deers discloses generating survival curves for an aggregation of multiple devices using AND SA (survival analysis) or OR SA operators that specify survival relationships between the multiple devices (Fig. 1A-2, the smart building manager 106 is configured to include: a communications interface 107 to the smart grid 104 outside the building, an interface 109 to disparate subsystems 128 within a building (e.g., HVAC, lighting security, lifts, power distribution, business, etc.), and an interface to applications 120, 124 (network or local) for allowing user control, and the monitoring and adjustment of the smart building manager 106 or subsystems 128).

Regarding claims 3 and 13, Deers discloses the device event data is received, directly or indirectly, from one or more event detection applications that identify device or system events based on sensor data ([0055], Automated fault diagnostics module 414 can use a finite state machine and input from system sensors (e.g., temperature sensors, air mass sensors, etc.) to diagnose faults).  
Regarding claims 4 and 14, Deers discloses the root cause fault data includes a probability of failure for the physical device for a specific time instance ([0055], [0117]-[0118], the Rule-based fault detection module 412 and/or the automated diagnostics module 414 to identify and diagnose unstable control issues. The FDD layer 114 may also configured for rule-based predictive detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment).  
Regarding claims 8 and 17, Drees discloses executing the predictive maintenance engine to produce a cost analysis corresponding to the physical device, based on the survival analysis ([0058], Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost  over time (e.g., cost  per day). Each fault in the system may be ranked according to cost or lost energy).

4.2	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deers et al. (US 2011/0047418) in view of Shah et al. (US 2013/0197968) further in view of De et al. (US 2009/0150325).
Regarding claim 6, Deers and Shah disclose the limitations of claim 1, but fail to disclose the limitation of claim 6. De discloses the limitations of claim 6 as follow: 
Regarding claim 6, De discloses the inference engine combines device event data with outputs of a Bayesian network to produce the root cause fault data ([0033], [0035], [0043], Inference generating module 120 maps selected parameters and instances 118 on Bayesian network 112 and generates final inference 122 with regard to the root cause analysis of the failure).  
De, Deers and shah are analogous art. They relate to building automation fault detection system. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute analysis of the failure of a manufactured product of De for a method and system of Shah and Deer, as state above, since the dependency on non-standardized and individual-based methods for root cause analysis is eliminated and detection of the root cause of failure becomes much faster and more accurate.
Allowable Subject Matter
5.	Claims 5, 7, 9-10, 15-16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Denton et al. (US 2016/0370799 A1) related to valuation criteria for each fault are periodically analyzed in view of operational parameter history to identify new criteria having a lower probability of misdiagnosis. Fault detection criteria which are determined to have an unacceptable error rate may be deactivated or flagged for review.
Giering et al. (US 2014/0142727) related to A method for diagnosing a fault condition in a climate system is disclosed and a computer program product for doing the same. The climate system may be an HVAC system. The method comprises receiving current data from a climate system in a fault condition, calculating an anomaly score for the climate system from a first set of transition probabilities based on the current data and a second set of transition probabilities based on the climate system operating in a normal condition.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119